UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,
V. CASE NO. 8:14-CR-529-T-17TBM

JOSE ABEL VALLEGO MARTINES.

ORDER

This cause is before the Court on:

Dkt. 101 Motion to Reduce Sentence

Defendant Jose Abel Vallego Martines, pro se, moves for a sentence
reduction pursuant to 18 U.S.C. Sec. 3582(c)(2) and Amendment 782.

Defendant Vallego Martines entered into a Plea Agreement (Dki. 24). Defendant
Vallego Martines was sentenced on June 12, 2015 on Count 1 to a term of imprisonment
of 120 months, a 60-month term of supervised release, fine waived, and a special
assessment fee of $100.00. Count 2 was dismissed on the Government’s motion.

(Dkts. 49, 52).

Defendant Vallego Martines was sentenced to the statutory mandatory mininum
term of imprisonment. Defendant Vallego-Martines’ sentence was calculated under
the November 2014 Sentencing Guidelines, which incorporated the changes implemented
by Amendment 782.

After consideration, the Court denies Defendant Vallego Martines’ Motion for
Sentence Reduction pursuant to 18 U.S.C. Sec. 3582(c)(2) and Amendment 782.
Accordingly, it is

ORDERED that pro se Defendant Jose Abel Vallego Martines’ Motion to Reduce
Sentence (Dkt. 101) is denied.
DONE and ORDERED in Chambers in Tampa, Florida on ne

day of November, 2019.

 

 

 

Free,
— pl
— NS See ee ae ALD
= fol a
—— ELIZABE TRrA-KOVACHEVICH
Senior United States Disif uicige

Copies to:

All parties and counsel of record

Pro Se Defendant:

Jose Abel Vallego Martines
61759-018

Medical Center for Federal Prisoners
P.O. Box 4000

Springfield, MO 65801-4000
